DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by OKUDA (US 20210344341).
Regarding claim 1, OKUDA discloses a semiconductor device, comprising: 
a first electrode (fig 10-13, 15, para 99); 
a first semiconductor region(fig 10-13, 42, para 135) provided on the first electrode and electrically connected to the first electrode, the first semiconductor region being of a first conductivity type (n-type, see para 135); 
a second semiconductor region (fig 10-13, 47, para 149) provided on a portion of the first semiconductor region (47 is on 42, see fig 12), the second semiconductor region being of a second conductivity type (47 is a p-type layer, see para 149); 
a third semiconductor region fig 10-13, 60, para 173) provided on the second semiconductor region, the third semiconductor region being of the first conductivity type (60 is on 47, see fig 12); 
a first conductive part (fig 10-13, 56, para 160) including a portion facing a side surface of the second semiconductor region (a portion of 56 faces 47, see fig 12); 
a second conductive part (fig 10-13, 46, para 144) including a portion facing a side surface of the first semiconductor region (a portion of 46 faces 42, see fig 12); 
a second electrode (fig 10-13, 96, para 209) provided on the second and third semiconductor regions and electrically connected to the second and third semiconductor regions (96 is electrically connected to 47 by 94 and 61, and is electrically connected to 60 by 93, see fig 12); 
a first conductive region (fig 10-13, 91, para 203) provided on the second conductive part and electrically connected to the second conductive part (91 is connected to 46, see fig 12); 
a first electrode region (fig 10-13, 94, para 203) electrically connected to the first conductive region (94 is connected to 91 by 96, see fig 12); and 
a conductive layer (fig 10-13. 93, para 203) electrically connected to the second electrode and to at least one of the first conductive region or the first electrode region (93 is electrically connected to 94 and 60, see fig 12).
Regarding claim 4, OKUDA discloses the device according to claim 1, wherein 
the first conductive region extends in a second direction (91 extends in the X direction in fig 10-12) perpendicular to a first direction (the Z direction goes from 15 to 42, see fig 12), the first direction being from the first electrode toward the first semiconductor region, 
the second conductive part extends in a third direction (46 extends in the Y-direction, see fig 10) perpendicular to the first and second directions, and
 the first conductive region is positioned on a central portion in the third direction of the second conductive part (91 is positioned at least indirectly on a part of 46 that does not include the extremes of 46 in the Y-direction and is therefore a central part, see fig 10).
Regarding claim 5, OKUDA discloses the device according to claim 4, wherein
 the second electrode includes a first region (the portion of 96 to the left of 94 in the y-direction, see fig 12), and a second region (the portion of 96 to the right of 94 in the y-direction, see fig 12) separated from the first region in the third direction, and 
the first electrode region is located between the first region and the second region (94 is located in the y-direction between two parts of 96, see fig 12).
Regarding claim 6, OKUDA discloses the device according to claim 1, further comprising: 
a first insulating film provided between the second conductive part and the first semiconductor region (80 is between 46 and 42, see fig 12); and 
a second insulating film provided between the first conductive part and the second conductive part (54 is between 56 and 46, see fig 12).
Claim(s) 3 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by HSIEH (US 20170278837).
Regarding claim 3, HSIEH discloses a semiconductor device, comprising: 
a first electrode (fig 2A, 203, para 22); 
a first semiconductor region (fig 2A, 201, para 22) provided on the first electrode and electrically connected to the first electrode, the first semiconductor region being of a first conductivity type (201 is n-type, see para 22); 
a second semiconductor region (fig 2A, 211, para 22) provided on a portion of the first semiconductor region 211 is on 201, see fig 2A), the second semiconductor region being of a second conductivity type (211 can be p-type, see para 22); 
a third semiconductor region (fig 2A, 210, para 22) provided on the second semiconductor region, the third semiconductor region being of the first conductivity type (210 can be n-type, see para 22); 
a first conductive part (fig 2A, 223, para 22) including a portion facing a side surface of the second semiconductor region (a portion of 223 faces 211, see fig 2A); 
a second conductive part (fig 2A, 206, para 22) including a portion facing a side surface of the first semiconductor region (a portion of 206 faces 201, see para 22); 
a second electrode (second contact plug 217 from the left, see fig 2A, para 22) provided on the second and third semiconductor regions and electrically connected to the second and third semiconductor regions (the second 217 from the left is electrically connected to 211 and 210, see fig 2A); 
a first conductive region (left-most contact plug 217, see fig 2A, para 22) provided on the second conductive part and electrically connected to the second conductive part (all the contacts 217 are connected by 212, see fig 2A); 
a first electrode region (fig 2A, 212, para 22) electrically connected to the first conductive region; and 
a capacitor or a diode (diode 214/215, see fig 2A, para 22), the capacitor having undergone dielectric breakdown and being electrically connected to the second electrode and to at least one of the first conductive region or the first electrode region, the diode having undergone breakdown and being electrically connected to the second electrode and to at least one of the first conductive region or the first electrode region (the diode is capable of being put in dielectric breakdown by applying a bias to 212 and 213, see fig 2A, and is electrically connected to 212 and 217, see fig 2A).
Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by SHINODA (US 20210367071).
Regarding claim 7, SHINODA discloses a semiconductor device, comprising: 
a first electrode (fig 7-9, 87, para 103); 
a first semiconductor region (fig 7-9, 8, para 31) provided on the first electrode and electrically connected to the first electrode, the first semiconductor region being of a first conductivity type (8 can be n-type, see para 31); 
a second semiconductor region (fig 7-9, 21, para 37) provided on a portion of the first semiconductor region, the second semiconductor region being of a second conductivity type (21 can be p-type, see para 37); 
a third semiconductor region (fig 7-9, 37, para 63) provided on the second semiconductor region, the third semiconductor region being of the first conductivity type (37 can be n-type, see para 63); 
a first conductive part (fig 7-9, 28, para 45) including a portion facing a side surface of the second semiconductor region (a portion of 28 faces 21, see fig 7); 
a second conductive part (fig 7-9, 29, para 45) including a portion facing a side surface of the first semiconductor region (29 faces 8, see fig 7); 
a second electrode (fig 5-9, 53, para 86) provided on the second and third semiconductor regions and electrically connected to the second and third semiconductor regions (53 is electrically connected to 37 and 21, see fig 5); 
a first conductive region (layer 75 that is part of 72, see fig 9, para 93-94) provided on the second conductive part and electrically connected to the second conductive part; 
a first electrode region (layer 76 that is part of 72, see fig 9, para 93-94) electrically connected to the first conductive region; 
a second conductive region (layer 75 that is part of 71, see fig 9, para 93-94) provided on the first conductive part and electrically connected to the first conductive part; 
a second electrode region (layer 76 that is part of 71, see fig 9, para 93-94) electrically connected to the second conductive region; and 
a conductive layer (fig 9, 82, para 95) electrically connected to the second electrode region and to at least one of the first conductive region or the first electrode region.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over OKUDA (US 20210344341) in view of GANITZER (US 20180138120).
Regarding claim 2, OKUDA discloses the device according to claim 1.
OKUDA fails to disclose a device, wherein the conductive layer includes solder.
GANITZER discloses a device, wherein the conductive layer includes solder (electrodes 711-714 can comprise solder, see para 62).
OKUDA and GANITZER are analogous art because they both are directed towards semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of OKUDA with the conductive material as solder of GANITZER because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of OKUDA with the conductive material as solder of GANITZER in order to increase mechanical stability (see GANITZER para 41).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONAS T BEARDSLEY/Examiner, Art Unit 2811

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811